Title: To Benjamin Franklin from [Jean-Georges?] du Buat, 19 May 1778: résumé
From: Du Buat, Jean-Georges
To: Franklin, Benjamin


<St. Malo, May 19, 1778, in French: At the end of last year I sent two expeditions to America, of which one arrived safely at Charleston in March. No news has come of the other, and I am extremely anxious. My ship is the Vicomte de Vaux, twenty-four guns and a crew of ninety commanded by the Sieur Donat de la Garde; she left Lorient on December 31 with the Lion (formerly the Beaumont), forty guns, commanded by my brother-in-law, the Sieur Michel. The two were to keep together for mutual protection. I assume that if they were taken we should have had news; such ships would have made a stir in England. Their safe arrival, on the other hand, would probably have done the same in America. I should be most grateful to know anything you do about their fate.>
